CARMICHAEL, Judge,
concurring in part and dissenting in part:
Relying on the providence inquiry and the stipulation of fact, I agree that the appellant’s plea of guilty was provident to a portion of the larceny charge. As a maximum, the appellant did, at Fort Campbell, Kentucky, from 24 December 1986 through 1 September 1987, steal more than $100.00 in unentitled military benefits from the Army. Although I would narrow the scope of the larceny affirmed by the majority, I concur in all other aspects of Senior Judge Thornock’s principal opinion, to include affirmance of the appellant’s sentence upon reassessment.